Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an electromagnetic wave adjusting device comprising inter alia: a first substrate; a first conductive element disposed on the first substrate; 5a first insulation layer disposed on the first conductive element; a second substrate disposed opposite to the first substrate; a second conductive element disposed on the second substrate and facing the first substrate; a dielectric layer disposed between the first substrate and the second substrate; and, a first conductive layer disposed on the first insulation layer and electrically connected to the first conductive element, wherein the electromagnetic wave adjusting device comprises an overlap area and a capacitance adjustable area, an overlap portion of the first conductive element and the second conductive element constitutes the overlap area, the capacitance adjustable area comprises the overlap area, and at least part of the first conductive layer is disposed in the capacitance adjustable area.

Citation of Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Linn et al (US 2018/0358690) teach an antenna device comprising: a first substrate; a first conductive element disposed on the first substrate; a second substrate facing the first substrate; and, a second conductive element disposed on the second substrate and located between the first substrate and the second substrate.








CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845